Citation Nr: 9920463	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for a disorder manifested 
by weakness or tremor of the extremities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1994 RO rating decision that denied service 
connection for residuals of agent orange, including a 
psychiatric condition, a skin condition, and a disorder 
manifested by weakness of the extremities.  In a January 1997 
decision, the Board denied the claims for service connection 
for a psychiatric condition, a skin condition, and a disorder 
manifested by weakness of the extremities as not well 
grounded.

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a July 1998 memorandum 
decision, the Court affirmed the January 1997 Board decision 
denying the claim for service connection for a skin disorder 
as not well grounded and dismissed the appeal with regard to 
the issue of service connection for a skin disorder.  The 
July 1998 memorandum decision noted that a July 1984 report 
from Pierce D. Nelson, M.D., showed the presence of a mental 
disability and a disorder manifested by tremors of the hands 
that could be due to exposure to agent orange while in 
service, that the claims for service connection for a 
psychiatric disability and a disorder manifested by weakness 
of the extremities were well grounded, and that the veteran 
should undergo a thorough and contemporary medical 
examination to determine whether these disorders are related 
to service.  The July 1998 memorandum decision of the Court 
vacated the January 1997 Board decision, denying service 
connection for a psychiatric disability and a disorder 
manifested by weakness of the extremities as not well 
grounded, and remanded the case to the Board for 
readjudication of these issues.

In an April 1999 letter, the Board asked the veteran and his 
representative whether they wanted to submit additional 
argument and/or evidence.  A letter dated in May 1999 was 
received from the veteran with a statement from another 
serviceman, and a written argument dated in June 1999 was 
received from the representative.



REMAND

A copy of the July 1998 memorandum decision of the Court has 
been placed in the veteran's claims folder.  After review of 
the record and instructions of the Court, it is the 
determination of the Board that additional evidentiary 
development and adjudicative action is required by the RO, as 
detailed below.  Hence, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA neurological examination in order to 
determine the nature and extent of any 
disorder manifested by weakness or tremor 
of the extremities, and to obtain an 
opinion as to the etiology of any such 
disorder.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Following 
examination and review of the historical 
records, including the reports of Dr. 
Nelson, the examiner should provide an 
opinion as to the etiology of any 
disorder manifested by weakness or tremor 
of the extremities found.  Specifically, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder is the result of 
exposure to agent orange or other 
incident of service.  The examiner should 
set forth in detail the rationale for his 
or her opinion.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any mental 
disability and to obtain an opinion as to 
the etiology of any such disability.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion on the etiology of any mental 
disorder found.  Specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such mental disorder is the result 
of exposure to agent orange or other 
incident of service.  The examiner should 
support his or her opinion by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case, including the reports of 
Dr. Nelson.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










